Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 18, 2019

                                        No. 04-19-00018-CV

       THE MAYAN AT SAN MARCOS RIVER, LLC and City of Martindale, Texas,
                              Appellants

                                                  v.

                               CITY OF SAN MARCOS, TEXAS,
                                         Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 18-0958-CV-A
                          Honorable Jessica Crawford, Judge Presiding


                                           ORDER

        On December 18, 2018, The Mayan at San Marcos River, LLC (“The Mayan”) filed a
notice of accelerated appeal, stating its intent to appeal an order signed by the trial court on
December 12, 2018. On January 11, 2019, the City of Martindale, which is an intervenor plaintiff
in the underlying lawsuit, also filed a notice of appeal stating its intent to appeal the trial court’s
order of December 12, 2018, and a motion for extension of time to file its notice of appeal. The
City of Martindale’s motion for extension of time to file its notice of appeal is GRANTED. See
TEX. R. APP. P. 26.1(b), 26.3.

        The clerk’s record has been filed. On January 14, 2019, the court reporter filed a
notification of late reporter’s record, requesting an additional ten days to file the reporter’s
record. Her request is GRANTED. The reporter’s record has been filed.

       Appellants’ briefs are due February 5, 2019.



                                                       _________________________________
                                                       Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court